Citation Nr: 0843583	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  00-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for abdominal cellular 
leiomyoma with total abdominal hysterectomy and salpingo-
oophorectomy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), due to personal assault in service 
and/or due to trauma of surgical removal of abdominal 
cellular leiomyoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1980 to April 
1984.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California.  

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue is not currently developed or 
certified for appellate review.  Hence, it is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's abdominal cellular leiomyoma was not 
present during her active service or for many years following 
her discharge from active duty, and the most probative 
evidence of record indicates that the veteran's post-service 
cancer is not causally related to her active service or any 
incident therein.

2.  The veteran has PTSD due to in-service sexual assaults. 


CONCLUSIONS OF LAW

1.  Abdominal cellular leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2008).

2.  PTSD was incurred as a result of active military service. 
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter. The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided in April 2004 did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection for abdominal cellular leiomyoma with 
total abdominal hysterectomy and salpingo-oophorectomy is 
being denied herein, and hence no rating or effective date 
will be assigned with respect to this claimed condition.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, personnel 
records, and private and VA treatment records have all been 
obtained.  The Board notes that the veteran was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The Board 
also acknowledges that the veteran was afforded a VA 
examination, and a medical opinion was obtained with respect 
to both issues on appeal.  

Neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2008).

The veteran contends that she developed abdominal cellular 
leiomyoma in-service, which resulted in a total abdominal 
hysterectomy and salpingo-oophorectomy.  She seeks service 
connection for residuals of this disorder.  

The veteran's service medical records have been reviewed.  
However, there is no showing that the veteran had abdominal 
cellular leiomyoma during service, nor does the evidence show 
that such cancer became manifest to a compensable degree 
within one year following discharge.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

Entrance examination in May 1979 reflected normal 
pelvic/vaginal findings, and specifically noted the absence 
of any such related masses.  The Board acknowledges a service 
medical record from September 1982 which reflects a slightly 
enlarged uterus.  The veteran denied pregnancy at that time, 
thereby allowing for the possibility of leiomyoma.  The 
medical record notes to rule out pregnancy and leiomyoma as 
potential causes of the enlarged uterus.  Pregnancy was later 
ruled-in (emphasis added).  Indeed, medical records show that 
the veteran was pregnant between September 1982 and May 1983, 
and she delivered her daughter on May [redacted], 1983.  The service 
medical records are otherwise silent as to complaints or 
treatment for leiomyoma or related symptomatology.  In fact, 
a gynecologic medical report from April 1984 shows that the 
veteran denied ever having any previous gynecologic problems.  
In that same vein, the veteran's April 1984 discharge 
examination was also normal with respect to the pelvic 
evaluation.  

Significantly, the veteran was not diagnosed as having 
leiomyoma until August 1999, approximately 14 years after her 
separation from active service.  Moreover, the record shows 
that the veteran did not seek treatment for symptomatology 
related possible gynecological abnormalities until September 
1995, although treatment for abdominal cellular leiomyoma was 
not noted until 1999.  This fact weighs against the veteran's 
claims.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Nevertheless, although the record shows that the veteran's 
abdominal cellular leiomyoma was not present in service or 
for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's abdominal cellular leiomyoma 
cancer and any incident of service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no probative 
evidence of a link between the veteran's abdominal cellular 
leiomyoma and her active service.  In fact, in June 2007, a 
VA examiner reviewed the record and concluded that it was 
less likely as not that the veteran's abdominal cellular 
leiomyoma began in-service.  The rationale provided by the 
examiner is as follows: the veteran did not reveal any 
history of menorrhagia (i.e., excessive uterine bleeding) or 
leiomyoma/fibroids.  While she was diagnosed with an enlarged 
uterus in-service in March 1982, pregnancy was ultimately 
ruled-in as the cause of her enlarged uterus.  In 1984, the 
veteran had a normal gynecologic examination and there were 
no findings of an enlarged uterus.  If gynecologic 
abnormalities had been found in 1986, as the veteran 
contends, it is unlikely that such notable gaps between the 
veteran's pap/pelvic examinations would exist.  To wit, if a 
pelvic examination had, in fact, detected abnormalities at an 
earlier date, a physician probably would have ordered an 
ultrasound examination of the uterus to rule out leiomyoma 
and fibroids diagnoses.  

The Board finds that the VA medical opinion discussed above 
is persuasive and assigns it great probative weight.  The 
examiner addressed the veteran's contentions, gave a 
considered rationale for her opinion, and based such opinion 
on a review of the pertinent medical records in the veteran's 
claims folder as well as the available medical literature.  
The Board acknowledges that the record contains several 
contradictory medical opinions from April 2007, July 2000 and 
November 1999.  However, these opinions are afforded less 
probative weight for two reasons.  First, there is no 
indication that physicians reviewed the veteran's claims 
file, or in particular, her service medical history in 
rendering the opinions.  Second, and perhaps most 
significantly, the opinions were based upon the veteran's 
own, unsubstantiated account of her leiomyoma pathology.  It 
appears that the veteran reported to the physicians that her 
leiomyoma dated back to 1982.  For the reasons discussed 
above, this is an inaccurate account of the veteran's 
leiomyoma.  In this regard, the Board notes that in Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record. Id. at 
179.  Nevertheless, in Kowalski, the Court declared that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated. Here, however, because the facts reported by 
the veteran are inaccurate, the Board assigns less probative 
weight to these opinions. 

The Board recognizes the veteran's belief that her abdominal 
cellular leiomyoma originated in-service.  Nevertheless, 
because the veteran has not been shown to have the 
professional expertise necessary to provide competent 
evidence regarding the relationship between her leiomyoma and 
military service, her opinion is not probative.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
shows that the veteran's abdominal cellular leiomyoma was not 
present during service or for many years thereafter, nor is 
it shown to be causally related to her active service or any 
incident therein.  For these reasons, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for abdominal cellular leiomyoma with total 
abdominal hysterectomy and salpingo-oophorectomy, and 
therefore, the claim must be denied.

III.  PTSD Due to Sexual Assault

The veteran also asserts that she is entitled to service 
connection on a direct basis for PTSD due to multiple in-
service sexual assaults; alternatively, she asserts 
entitlement to service connection for PTSD on a secondary 
basis due abdominal cellular leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy.  However, as service 
connection for abdominal cellular leiomyoma is denied herein, 
service connection for PTSD as secondary to this condition is 
not an appropriate basis upon which to grant the veteran's 
PTSD claim; as such, the Board's discussion will focus solely 
on direct service connection. 

The veteran specifically argues that she was sexually 
assaulted on two occasions between 1980 and 1981 by 
servicemen while stationed aboard the USS Lexington.  She 
notes that she has been diagnosed with PTSD related to sexual 
assault.  Based on the evidence on file, the Board finds that 
service connection for PTSD due to sexual assault is 
established.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  The Board must also address all issues that are 
reasonably raised by the appellant.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).    

The current medical records contain numerous diagnoses of 
PTSD and show that the veteran is in receipt of ongoing 
treatment for PTSD as specifically due to military sexual 
trauma (MST).  Thus, a current diagnosis of PTSD is well 
established.  

Furthermore, in July 2007, the veteran was afforded a C & P 
examination with respect to the etiology of her PTSD.  A VA 
staff psychiatrist reviewed the veteran's claims file, and 
after noting previous assessments of PTSD in the record, the 
doctor stated that it was her medical opinion that the 
veteran suffers from PTSD, and that her PTSD is directly 
related to sexual trauma that she was a victim of while on 
active duty in the military.  The record does not contain any 
contradictory medical opinion; however, the July 2007 
examiner did opine that the 1999 surgery which removed the 
veteran's reproductive organs likely exacerbated the pre-
existing PTSD due to MST.  

The remaining element that must be established in order to 
support a claim for service connection for PTSD is credible 
evidence of the occurrence of the claimed in-service trauma.  
The veteran contends that her trauma stems from two sexual 
assaults during service.  After a review of the entire 
record, the Board finds that there is credible evidence of 
such traumas during service.

The veteran's claimed traumas, in summary, are that in 1980 
and 1981, she was raped by servicemen while serving on the 
USS Lexington.  The veteran states that she reported these 
incidents to the ship's Captain, but that this officer blamed 
the veteran and refused to take action.  

The veteran's personnel records have been obtained and are 
silent as to reports of sexual trauma.  Service medical 
records are likewise negative for treatment of sexual trauma.  
However, the Board finds that the veteran's stressors are 
credible for the following reasons.  First, personnel records 
from June 1981 note a marked decrease in performance levels 
on or around the time of the alleged sexual assaults. As 
provided by 38 C.F.R. § 3.304(f), evidence of such behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found to corroborate the veteran's 
account of the stressor incident(s).  

Second, the veteran has related her story in a consistent 
manner from the initial PTSD VA consultation December 2000 
until the June 2008 hearing.  There has been little variation 
in the more than 10 years since her initial claim.  Her 
testimony at the June 2008 hearing was under oath and very 
credible as to the stressor assaults.  

Third, the veteran has submitted numerous lay statements from 
friends and family who state that they were told by the 
veteran that she had been raped twice in service.  While 
these statements are not contemporaneous in time with the 
alleged sexual assaults, they do attest to permanent behavior 
changes as a result of such in-service stressors.  

Finally, the evidence includes VA medical records which show 
that the veteran underwent psychological testing in July 
2007.  The results of this testing were found to be valid and 
consistent with PTSD due to trauma.  Therefore, based on the 
evidence of record and the credible testimony of the veteran, 
the Board finds that there is credible evidence to support 
the occurrence of the veteran's claimed traumas.  

In sum, there is evidence of a current diagnosis of PTSD; 
there is credible evidence to support the occurrence of the 
claimed in-service traumas; and there is competent medical 
evidence of a relationship between the current diagnosis and 
the events in-service.  As such, entitlement to service 
connection for PTSD is established.  



ORDER

Entitlement to service connection for abdominal cellular 
leiomyoma with total abdominal hysterectomy and salpingo-
oophorectomy is denied. 

Entitlement to service connection for post-traumatic stress 
disorder due to personal assault in-service is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


